DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7-9, 10, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbach et al. (U.S. Pat. No. 9,008,890 B1).


Regarding claim 1, Herbach discloses:
A method comprising: 
receiving first data values that represent a passing maneuver by a first vehicle to pass a second vehicle (according to page 7 of the specification of the instant application, the first data values could be something like Fig. 1, trajectory 215. Yet 215, according to page 8 is actually the “idealized passing maneuver.” The “idealized passing maneuver,” according to page 2, is a passing maneuver in which none of the surrounding road users are hurt, or in which no occupant of the first vehicle feels unsafe, such as due to too much acceleration or braking of their vehicle. According to page 4, lines 25-27 “first data” includes a first position and/or speed of a first vehicle, and/or a first position and/or speed of a second vehicle. In one broad reasonable interpretation, the claim limitation here could be thought of as an initial passing trajectory or a rough draft passing trajectory. Once some initial passing trajectory is received, which may or may not be dangerous, the method continues to gather information and generate a better “idealized passing maneuver”. With that in mind, see Herbach, Fig. 9 for “proposed trajectory” 936, and col. 16, lines 5-7. See also col. 16, lines 56-58, for the fact that the “expert” at the “assistance center” can be a human but can also be a computer.); 
requesting and receiving surroundings data values that represent instantaneous and/or future surroundings of the first vehicle and/or of the second vehicle (according to page 7 of the specification of the instant application, the instantaneous and future surroundings of vehicle 210 are seen in Fig. 1, as 211 and 212. It is basically the data about the surrounding vehicles in the area that vehicle 210 is in and will be in. Also, the specification defines instantaneous surrounds as surroundings on page 2 as those that can be detected by the first vehicle at the point in time…or by a first or second infrastructure unit using first or second sensor systems. Future surroundings are also defined on page 2 as the surroundings the vehicle will drive through in the course of the passing maneuver. Therefore, 35 USC 112(b) rejections for relative terms for instantaneous and future surroundings will not be written. With that in mind, see Herbach lines 16-18. See also Fig. 10. In step 1024, the Assistance Center connects to the Autonomous vehicle (AV) and in steps 1026 and 1044 the Assistance Center assessing the AV state. See col. 16, lines 65-67, for receiving location and sensor data being sent to the assistance center. See col. 17, lines 7-19 for all environmental data available to the autonomous vehicle being sent to the assistance center, including video, images, audio, and other data on obstacles. The surrounding data includes “low-level perceptual data (col. 17, lines 13-14), which is defined in col. 18, lines 24-30, as Lidar. According to col. 6, lines 27-54, lidar helps create “a three-dimensional map” which provides the velocities and trajectories of various objects” such as vehicles, surrounding a vehicle.); 
determining a surroundings model of the first vehicle based on the surroundings data values and based on a digital map that represents the instantaneous and/or future surroundings of the first vehicle and/or second vehicle (according to page 8 of the specification of the instant application, a surroundings model is basically placing the data about the position and speed of various vehicles in the surroundings at the present and/or future into a map. With that in mind, see Herbach, col. 17, lines 29-50. In this section, the assistance center determines a good trajectory for the vehicle to follow based on “navigational constraints” that include avoiding collisions, obeying traffic laws, and not causing inertial discomfort to passengers. Determining a trajectory requires a surrounding model, which it obtains using the data gathered in the above bullet point.); 
determining an idealized passing maneuver for the first vehicle for carrying out the passing maneuver based on the surroundings model (according to page 8 of the specification of the instant application, the “idealized passing maneuver” is Fig. 1, trajectory 215. This “idealized passing maneuver,” according to page 2, is a passing maneuver in which none of the surrounding road users are hurt, or in which no occupant of the first vehicle feels unsafe, such as due to too much acceleration or braking. With that in mind, see Herbach, col. 17, lines 29-50. In this section, the assistance center determines a good trajectory for the vehicle to follow based on “navigational constraints” that include avoiding collisions, obeying traffic laws, and not causing inertial discomfort to passengers.); and 
providing the idealized passing maneuver in the form of second data values in a form by which the second data values are receivable by the first vehicle (in the instant application, this means sending the trajectory 215 to the first vehicle. With that in mind, see Herbach, Fig. 10, step 1062, and Fig. 9 for “New Trajectory 946”.).  

Regarding claim 2, Herbach discloses the method of claim 1.
Herbach further discloses
A method wherein 
the first data values are transmitted by the first vehicle and/or by the second vehicle (see Herbach, Fig. 9 for “proposed trajectory” 936, and col. 16, lines 5-7. See also col. 16, lines 56-58, for the fact that the “expert” at the “assistance center” can be a human but can also be a computer.).  

Regarding claim 7, Herbach discloses the method of claim 1.
Herbach further discloses
A method wherein 
the first data values include 
a first position, which is of the first vehicle, 
a second position, which is of the second vehicle, 
a first speed, which is of the first vehicle, and/or 
a second speed, which is of the second vehicle (this claim is based on page 4 of the specification of the instant application, which contains “and/or” after every phrase. With that in mind, see Herbach, col. 9, lines 10-22 for sending the assistance center, which can be a computer, the speed of the first vehicle. See col. 15, lines 33-35 for sending the position of the first vehicle. See Fig. 9 and col. 14, lines 49-55 for a first vehicle being stuck, which can mean slowing moving, behind a second vehicle, 814. See also Fig. 9, vehicle 816 for oncoming vehicle 816 data being sent to the assistance center. For that, see: col. 14, line 64 through col. 15, line 19 for the fact that the system sorts obstacles by those that are nearest the host vehicle and depending on the speed of the autonomous vehicle. Therefore, the system knows the speed and position of the surrounding objects, including the second vehicle 814 and the oncoming vehicle 816. See also: Fig. 10, steps 1026 and 1044 and col. 16, lines 65-67, for the Assistance Center receiving location and sensor data of the surroundings of the first vehicle. See col. 17, lines 7-19 for all environmental data available to the autonomous vehicle being sent to the assistance center, including video, images, audio, and other data on obstacles. The surrounding data includes “low-level perceptual data (col. 17, lines 13-14), which is defined in col. 18, lines 24-30, as Lidar. According to col. 6, lines 27-54, lidar helps create “a three-dimensional map” which provides the velocities and trajectories of various objects” such as vehicles, surrounding a vehicle.)

Regarding claim 8, Herbach discloses the method of claim 7.
Herbach further discloses

the first data values include the second speed, and 
the second speed is of the second vehicle relative to the first speed (for both bullets, see col. 17, lines 7-19 for all environmental data available to the autonomous vehicle being sent to the assistance center, including video, images, audio, and other data on obstacles. The surrounding data includes “low-level perceptual data (col. 17, lines 13-14), which is defined in col. 18, lines 24-30, as Lidar. See Fig. 13 and col. 20, line 50 through col. 21, line 10 for lidar data providing a relative positions and speed.).  

Regarding claim 9, Herbach discloses the method of claim 1. 
Herbach further discloses
A method wherein 
the surroundings data values include a representation of an oncoming vehicle that is located in the instantaneous and/or future surroundings of the first vehicle and/or of the second vehicle (See Fig. 9 for oncoming vehicle 816. Because it is in the area of the passing maneuver it is in the instantaneous and future surroundings of the first vehicle. See also Fig. 5.).  

Regarding claim 10, Herbach discloses the method of claim 9. 
Herbach further discloses
A method wherein 
the representation of the oncoming vehicle represents a position and/or a speed of the oncoming vehicle (See Fig. 9 for oncoming vehicle 816. See col. 17, lines 7-19 for all environmental data available to the autonomous vehicle, which includes data regarding the oncoming vehicle 816, being sent to the assistance center. This data includes video, images, audio, and other data on obstacles. The surrounding data includes “low-level perceptual data (col. 17, lines 13-14), which is defined in col. 18, lines 24-30, as Lidar. See Fig. 13 and col. 20, line 50 through col. 21, line 10 for lidar data providing a relative positions and speed.).  

Regarding claim 11, Herbach discloses the method of claim 1. 
Herbach further discloses
A method wherein 
the second data values include a first indication for an occupant of the first vehicle and/or a first trajectory for carrying out the idealized passing maneuver for the first vehicle (according to page 8 of the specification of the instant application, the second data values represent the first trajectory 215 as shown in Fig. 1 of the instant application. First trajectory 215 is also known as the idealized trajectory, which is a kind of refined trajectory. With that in mind, see Herbach, col. 17, lines 29-50. In this section, the assistance center determines a good trajectory for the vehicle to follow based on “navigational constraints” that include avoiding collisions, obeying traffic laws, and not causing inertial discomfort to passengers. In Herbach, Fig. 10, step 1062 for this new trajectory being sent. See Fig. 9 this good trajectory being “New Trajectory 946”. See col. 8, lines 41-50 for the autonomous vehicle receiving a new trajectory from the assistance center, including a representation of the trajectory.).  

Regarding claim 13, Herbach discloses:
A device comprising a processor, wherein the processor is configured to perform a method (see Fig. 17 and col. 32, lines 34-53 for the assistance center being a computer. A person of ordinary skill in the art would understand that the computer includes a processor. See also Fig. 19A, item 1903 and col. 35, lines 11-23), the method comprising: 
receiving first data values that represent a passing maneuver by a first vehicle to pass a second vehicle (for all the bullet points in this claim see the identical bullets and their rejections in claim 1.); 
requesting and receiving surroundings data values that represent instantaneous and/or future surroundings of the first vehicle and/or of the second vehicle; 
determining a surroundings model of the first vehicle based on the surroundings data values and based on a digital map that represents the instantaneous and/or future surroundings of the first vehicle and/or second vehicle; 
determining an idealized passing maneuver for the first vehicle for carrying out the passing maneuver based on the surroundings model; and 
providing the idealized passing maneuver in the form of second data values in a form by which the second data values are receivable by the first vehicle.  

A non-transitory computer-readable medium on which are stored instructions that are executable by a processor and that, when executed by the processor, perform a method (see Fig. 17, item 1706 and col. 32, lines 34-53 for the assistance center being a computer with memory and code. See also Fig. 19A, items 1904 and 1906 and col. 35, lines 11-23), the method comprising: 
receiving first data values that represent a passing maneuver by a first vehicle to pass a second vehicle (for all the bullet points in this claim see the identical bullets and their rejections in claim 1.); 
requesting and receiving surroundings data values that represent instantaneous and/or future surroundings of the first vehicle and/or of the second vehicle; 
determining a surroundings model of the first vehicle based on the surroundings data values and based on a digital map that represents the instantaneous and/or future surroundings of the first vehicle and/or second vehicle; 
determining an idealized passing maneuver for the first vehicle for carrying out the passing maneuver based on the surroundings model; and 
providing the idealized passing maneuver in the form of second data values in a form by which the second data values are receivable by the first vehicle.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 3-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Herbach in view of Aoude et al. (U.S. Pat. No. 10,235,882 B1).


Regarding claim 3, Herbach teaches the method of claim 1.
Yet Herbach does not appear to further teach everything else in claim 3.
However, Aoude teaches
A method wherein 
the first data values are transmitted by a first infrastructure unit that includes a first surroundings sensor system and that is located in the instantaneous surroundings of the first vehicle (According to the specification of the instant application, page 4, lines 25-27, “first data” includes a first position and/or speed of a first vehicle, and/or a first position and/or speed of a second vehicle. The specification never says whether or not the “first infrastructure unit” is fixed or not. The specification never says whether the infrastructure unit can be mounted on a vehicle or not. With that in mind, see Aoude, col. 11, line 55 through col. 12, line 3 and col. 27, lines 12-24 and 25-35. These sections clearly teach fixed infrastructure sensors of different kinds that determine position and speed data for all vehicles and other entities in an area.) 
see col. 3, lines 1-15). 
A person of ordinary skill in the art could have read Herbach and said: helping a vehicle driver avoid pedestrians and other obstacles is great, but what if not everyone is driving a fancy car? Why not put the sensors on infrastructure along the roads, as is well known in the art? This conclusion of obviousness therefore corresponds to KSR rationale “B”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitution one known element for another to obtain predictable results. See MPEP § 2141, subsection III. 
Herbach and Aoude are also both directed to solving the same problem: How to navigate through busy roads without hitting anything. Therefore they are combinable.

Regarding claim 4, Herbach and Aoude teach the method of claim 3. 
Yet Herbach does not appear to further teach everything else in claim 4.
However, Aoude teaches
A method wherein 
the surroundings data values are transmitted by the first infrastructure unit (According to the specification of the instant application, page 1, “surroundings data values” represent the “instantaneous and/or future surroundings of the first vehicle and/or of the second vehicle.” According to page 5, “surroundings data values” also may comprise “a third position and/or a third speed of the oncoming vehicle”. With that in mind, see Aoude, col. 11, line 55 through col. 12, line 3 and col. 27, lines 12-24 and 25-35. These sections clearly teach fixed infrastructure sensors of different kinds that determine position and speed data for all vehicles and other entities in an area. See col. 28 lines 14-22 for sampling vehicle data 10 times per second.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Herbach and Aoude, to add the additional features of: the surroundings data values are transmitted by the first infrastructure unit, as taught by Aoude. The motivation for doing so would be to improve traffic safety, as recognized by Aoude (see col. 3, lines 1-15). 
This conclusion of obviousness corresponds to KSR rationale “B”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitution one known element for another to obtain predictable results. See MPEP § 2141, subsection III.

Regarding claim 5, Herbach and Aoude teach the method of claim 3. 
Yet Herbach does not appear to further teach everything else in claim 5.
However, Aoude teaches
A method wherein 
the surroundings data values are transmitted by a second infrastructure unit that includes a second surroundings sensor system and that is located in the instantaneous surroundings of the first vehicle (see Aoude, col. 12, lines 37-50 for Roadside Equipment (RSE), which is a sensor cluster, being installed at “different kinds of intersections” including ones with a stop light and ones without. These two intersections could be in the “instantaneous surroundings of the first vehicle.” Aoude also teaches in Fig. 16, having an RSE, item 8101 at a crosswalk, which could be near an intersection. Furthermore, having two units for redundancy, or three, is simply replication of existing prior art and not patentable.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Herbach and Aoude, to add the additional features of: the surroundings data values are transmitted by a second infrastructure unit that includes a second surroundings sensor system and that is located in the instantaneous surroundings of the first vehicle, as taught by Aoude. The motivation for doing so would be to improve traffic safety, as recognized by Aoude (see col. 3, lines 1-15). 
This conclusion of obviousness corresponds to KSR rationale “B”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitution one known element for another to obtain predictable results. See MPEP § 2141, subsection III.



Regarding claim 6, Herbach teaches the method of claim 1.
Yet Herbach does not appear to further teach everything else in claim 6.
However, Aoude teaches
A method wherein 
the surroundings data values are transmitted by an infrastructure unit that includes a surroundings sensor system and that is located in a future surroundings of the first vehicle (see Aoude, col. 12, lines 37-50 for Roadside Equipment (RSE), which is a sensor cluster, being installed at “different kinds of intersections” including ones with a stop light and ones without. Aoude also teaches in Fig. 16, having an RSE, item 8101 at a crosswalk, which could be near an intersection. It’s officially noticed that vehicles change lanes over the course of a short distance between an intersection with a light and one without.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Herbach and Aoude, to add the additional features of: the surroundings data values are transmitted by an infrastructure unit that includes a surroundings sensor system and that is located in a future surroundings of the first vehicle, as taught by Aoude. The motivation for doing so would be to improve traffic safety, as recognized by Aoude (see col. 3, lines 1-15). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 12, Herbach teaches the method of claim 1.
Yet Herbach does not appear to further teach everything else in claim 12.
However, Aoude teaches
A method further comprising: 
providing third data values that include 
an indication for an occupant of the second vehicle (see Aoude, Fig. 6 for “connected vehicles” and pedestrians receiving “warnings”.), 
an indication for an occupant of an oncoming vehicle (see col. 9, lines 40-60. See also col. 33 lines 23-33 for warning occupants about oncoming opposite-direction traffic.), and/or 
a trajectory for the second vehicle and/or a trajectory for the oncoming vehicle.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Herbach and Aoude, to add the additional features an indication for an occupant of the second vehicle and an indication for an occupant of an oncoming vehicle, as taught by Aoude. The motivation for doing so would be to avoid collisions, as recognized by Aoude (see col. 9, lines 58-60). Herbach is also interested in solving the problem of how to drive while avoiding collisions (see col. 17, lines 59-61).
KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hass et al. (US2016/0280265 A1) teaches a preliminary avoidance trajectory and an “optimized avoidance trajectory”.
	Bai et al. (US2017/0268896 A1) teaches vehicle-to-infrastructure technology. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665